Name: 2007/799/EC: Council Decision of 12 October 2006 on the signature, on behalf of the Community, of the Protocol on the Implementation of the Alpine Convention in the field of transport (Transport Protocol)
 Type: Decision
 Subject Matter: regions and regional policy;  transport policy;  environmental policy;  international affairs
 Date Published: 2007-12-08

 8.12.2007 EN Official Journal of the European Union L 323/13 COUNCIL DECISION of 12 October 2006 on the signature, on behalf of the Community, of the Protocol on the Implementation of the Alpine Convention in the field of transport (Transport Protocol) (2007/799/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 71 in conjunction with Article 300 paragraph 2, first sentence of the first subparagraph thereof, Having regard to the proposal of the Commission, Whereas: (1) Promoting measures at international level to deal with regional and European problems hindering sustainable mobility in transport and resulting in risks to the environment is one of the objectives of the Communitys policy on transport. (2) The Council authorised the Commission on 14 May 1991 to participate, on behalf of the Community, in the negotiations on the Alpine Convention and the protocols thereto, in consultation with the Member States. (3) By Council Decision 96/191/EC (1), the Community concluded the Convention on the Protection of the Alps (Alpine Convention). (4) A Protocol on the Implementation of the Alpine Convention in the field of Transport, based on Article 2(2) and (3) of the Alpine Convention, was adopted on 24-26 May 2000 on the occasion of the 16th Meeting of the Standing Committee of the Alpine Convention. (5) The Transport Protocol provides a framework, based on the precautionary principle, the preventive principle and the polluter-pays principle, for ensuring sustainable mobility and protection of the environment, for all modes of transport, in the Alpine region. (6) The Transport Protocol, pursuant to Article 24 thereof, was open for signature by the Contracting Parties at the Ministerial meeting of the Alpine Convention held in Lucerne on 30 and 31 October 2000, and in the Republic of Austria, as the depository, thereafter. (7) Preponderant Community competence linked with the principle of unity in the international representation of the Community militate in favour of simultaneous signature and eventual deposit of the respective instruments of ratification or approval, if possible, by the Community and its Member States, which are contracting parties to the Convention. (8) It is convenient that the Protocol on the Implementation of the Alpine Convention in the field of Transport (Transport Protocol) be signed, on behalf of the Community, subject to subsequent conclusion, HAS DECIDED AS FOLLOWS: Sole Article The President of the Council is hereby authorised to designate the person or persons empowered to sign on behalf of the Community, subject to subsequent conclusion, the Protocol on the Implementation of the Alpine Convention in the field of Transport (Transport Protocol) and to confer upon them the powers necessary for that purpose. Done at Luxembourg, 12 October 2006. For the Council The President S. HUOVINEN (1) OJ L 61, 12.3.1996, p. 31.